In a habeas corpus proceeding, the petitioner appeals from a judgment of the Supreme Court, Duchess County (Sammarco, J.), dated August 6, 2008, which, without a hearing, dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
A writ of habeas corpus may not be used for review of issues that have been, or could have been, reviewed on direct appeal or by post-judgment motion in the court where the conviction occurred (see People ex rel. Almeyda v Schultz, 18 AD3d 582 [2005]; People ex rel. Barnes v Fischer, 303 AD2d 526 [2003]; People ex rel. Pearson v Garvin, 211 AD2d 690, 691 [1995]; People ex rel. Moore v Scully, 189 AD2d 845 [1993]). The allegations in the petition do not warrant a departure from traditional orderly procedure (see People ex rel. Keitt v McMann, 18 NY2d 257 [1966]; CPL 210.30 [6]).
The petitioner’s remaining contentions are unpreserved for appellate review. Skelos, J.P., Florio, Hall and Austin, JJ., concur.